Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Dutchess County (King, J.), imposed February 26, 1992, upon his conviction of assault in the second degree (two counts), criminal possession of a weapon in the second degree, (two counts), reckless endangerment in the first degree, and criminal possession of a weapon in the third degree, upon his plea of guilty, the sentence being concurrent indeterminate terms of 2Vz to IV2 years imprisonment on each count.
Ordered that the sentence is modified, on the law, by reducing the terms of imprisonment imposed on the convictions of criminal possession of a weapon in the third degree, assault in the second degree (two counts) and reckless endangerment in the first degree from 216. to IV2 years imprisonment to 2Va to 7 years imprisonment; as so modified, the sentence is affirmed.
The defendant argues, and the People concede, that the concurrent indeterminate terms of 2 V2 to IV2 years imprisonment imposed upon the defendant’s convictions of assault in the second degree (two counts), criminal possession of a weapon in the third degree, and reckless endangerment in the first degree exceed the legally permissibly maximum of 2 Vs to 7 years (see, Penal Law § 70.02 [2] [b]; § 70.00 [2] [d]; [3] [b]). Although the foregoing terms of imprisonment are illegal, the maximum authorized terms are clearly appropriate under the circumstances and we have reduced the terms accordingly (see, People v Singh, 175 AD2d 888; People v Persaud, 166 AD2d 466).
The sentence imposed in connection with the two remaining counts of criminal possession of a weapon in the second degree is not excessive (see, People v Kazepis, 101 AD2d 816; see also, People v Persaud, supra). Mangano, P. J., Thompson, Miller, O’Brien and Ritter, JJ., concur.